Citation Nr: 1219956	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from February 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 Regional Office (RO) in St. Paul, Minnesota rating decision, which denied the claim on appeal.

The Board notes that the claim was remanded in December 2010 to afford the appellant a hearing before a member of the Board, based on a May 2010 request by the appellant in her substantive appeal.  In a subsequent December 2010 statement, however, the Veteran withdrew her request for a hearing before the Board and asked that the matter be returned to the Board for adjudication.

The matter was remanded by the Board in March 2011 for further development.  The additional development having been completed, the matter again is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2009.  The cause of death listed on his death certificate was dementia.  Spinal disc condition, cerebrovascular disease post stroke, myocardial infarct - old were listed as other contributing conditions.

2.  The preponderance of the evidence indicates that the Veteran was not diagnosed with dementia, cerebrovascular disease, or myocardial infarct during service or within one year of separation from service.

3.  At the time of the Veteran's death, service connection had been established for right hip trochanteric fracture post internal fixation, evaluated as 30 percent disabling; and multi-level degenerative changes L3 to L5, evaluated as 20 percent disabling.  The combined evaluation was 40 percent.  

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in March 2009 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The appellant was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also advised the appellant as to how VA determines the effective date to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.

The March 2009 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions, and what information and evidence was needed to support a claim for DIC based on his previously service-connected conditions.  As such, the Board concludes that while the letter provided the information to the appellant prescribed in Hupp.  

To the extent that the March 2009 letter did not fulfill the notice requirements established, the Board notes that remand is only required where the notice provided was inadequate and not otherwise shown to be non- prejudicial.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 170-71 (2007) (Board is not prohibited from evaluating for harmless error, however, the Court gives no deference to any such evaluation, which is subject to the Court's de novo review).  Actual knowledge can also be established by statements or actions by the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  It is clear from the appellant's statements that she had actual knowledge that (a) the Veteran was receiving benefits for a service-connected right hip trochanteric fracture post internal fixation and multi-level degenerative changes L3 to L5 and (b) that she needed medical evidence to establish a link between the cause of his death and his active duty.  The appellant and her representatives discussed the Veteran's service-connected conditions, specifically his service-connected low back disability, in multiple communications with VA.  The appellant's knowledge can also be imputed to her through her representative.  

In light of the foregoing, the Board finds that any possible error with regard to Hupp notice was not prejudicial to the appellant.  The Board, therefore, finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All other records identified by the appellant as relating to the claim have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  VA opinions were provided in September 2009 and June 2010, each of which addressed the claim for service connection for cause of death.  The examiner reviewed the claims file.  The Board finds these reports and opinions to be thorough and complete.  Therefore, the Board finds these opinions are sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include psychosis and organic heart conditions, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  The Board notes the claims file does not include a diagnosis of any heart or psychiatric disability in service or within one year of service.  As such, service connection on a presumptive basis is not warranted for any of the above conditions.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In the present case, the cause of death listed on the Veteran's death certificate was dementia.  Spinal disc condition, cerebrovascular disease post stroke, myocardial infarct - old were listed as other contributing conditions.

At the time of the Veteran's death, service connection had been established for right hip trochanteric fracture post internal fixation, evaluated as 30 percent disabling; and multi-level degenerative changes L3 to L5, evaluated as 20 percent disabling.  The combined evaluation was 40 percent.

The appellant concedes that the primary cause of the Veteran's death was complications due to dementia, for which the Veteran was not service-connected.  The appellant, however, argues that the Veteran's service-connected low back disability contributed substantially or materially to cause his death because they were of such severity that they resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other diseases causing death.  Another theory of entitlement raised by the appellant is that medication taken for the Veteran's service-connected conditions caused heart problems, which contributed substantially or materially to cause his death.

The claims file indicates that the Veteran was service-connected for lumbosacral strain in December 1946, immediately after separation from service.  In 1980, the Veteran suffered a myocardial infarction and in 1991 he had a stroke that resulted in complications that included right hemiparesis.  By the time of a December 1998 VA examination, the Veteran had no use of his right arm and limited use of his right leg.  Physical examination of the back was essentially normal at that time and what problems the Veteran had, including muscle tightness and spasm on the right side and reflex problems, were attributed to residuals of the stroke.  The Veteran was able to walk short distances with a cane, but was further limited by the residuals of his stroke.  An August 1999 VA examination report made similar findings.  During these examinations, the Veteran discussed his current medications, but did not report medication prescribed for his back disability.

In June 2000, while hospitalized for a urinary tract infection, the Veteran fell getting up for the bathroom and fractured his right hip.  The Veteran subsequently was service-connected for residuals of the right hip fracture under the provisions of 38 U.S.C.A. § 1151.  After 6 weeks of limited weight bearing on the right hip, the Veteran was approved for full weight bearing.  A September 2000 note indicated the use of Tylenol for hip pain.  By January 2001, the Veteran again was walking short distances with the use of a cane.  

In November 2004, the Veteran was hospitalized for 2 weeks to allow a respite for the appellant, who was the Veteran's primary caretaker.  At the time of admission, his service-connected right hip and low back disabilities were not discussed and the Veteran was not taking medication for those problems.  On examination, the spine was grossly normal and the problems with the right lower extremity were attributed to the Veteran's stroke and not residuals of right hip fracture.  At the end of the 2 week respite stay, it was decided that the Veteran should remain for full time in-patient care, which he did for the remainder of his life.  In addition to the above disabilities, the Veteran was diagnosed with dementia that included agitated features and organic brain syndrome.  An August 2007 medical record indicated that the Veteran needed extensive assistance with bed mobility, transfers, dressing, toileting, personal hygiene, and locomotion off unit, all of which were attributed to his right-side hemiplegia as a result of his stroke.  A June 2008 record attributed decreased motion solely to the Veteran's stroke residuals.  By November 2008, the Veteran intermittently was reporting pain, but due to his dementia medical personnel often had difficulty assessing the location of the pain.  

Due to the Veteran's dementia he was not ingesting sufficient liquids and had become dehydrated.  In early February 2009 his family determined to discontinue any further tests, IV therapy, lab work, tube feedings, antibiotics, or transfers and that the Veteran merely would take nourishment as he wished.  Due to signs of restlessness and discomfort he was provided Valium, Ativan, and morphine.  Later that day, the Veteran's breathing became more labored and he passed away.

The cause of death listed on his death certificate was dementia.  Spinal disc condition, cerebrovascular disease post stroke, myocardial infarct - old were listed as other contributing conditions.

The RO obtained a VA medical opinion.  A VA physician in September 2009, after reviewing the Veteran's claims file and medical records, opined that "I see no causal relationship between the patient's cause of death and the service connected spinal disc condition.  I have reviewed the death certificate and see that the spinal disc condition is listed as a contributing condition.  However, it is not likely that this condition contributed to the patient's cause of death."  As to rationale, the physician discussed the Veteran's case, noting decreased oral intake that was felt to be due to dementia and subsequent progressive dehydration and a urinary tract infection.  The physician indicated that the medication noted above was provided for the Veteran's agitation.  The Veteran eventually died as a result of chronic dementia with decreased oral intake.  

The RO obtained another opinion from the VA physician in June 2010, regarding the appellant's assertion that the medication the Veteran was taking for his service-connected back condition caused a heart condition that was a contributing factor in his death.  The physician noted that at the Veteran's in-patient admission in November 2004 he was not being treated with medication for his skeletal or spinal disc conditions.  During his in-patient stay, furthermore, the only medication that could have been for those problems was acetaminophen.  During his final year of treatment, his care primarily was for dementia with aggressive behaviors and episodes of unresponsiveness.  There was no substantial care provided for his skeletal conditions and the occasional use of acetaminophen did not aggravate his heart condition.  Rather, the Veteran's death was due to progressive dementia with decreased oral intake and periods of unresponsiveness.  As such, the physician concluded that the Veteran's death was not caused by the medications he was taking for his service-connected skeletal and spinal disc condition.  

The Board notes potentially conflicting evidence of record with respect to any association between the Veteran's service-connected low back disability and his death.  In that regard, the death certificate listed the Veteran's spinal disc condition as a contributing condition to his death.  

By contrast, a VA physician in September 2009 and June 2010, after reviewing all of the evidence of record that included the death certificate, opined that that the Veteran's service-connected disorders (and specifically his low back disability) and medication for those disorders did not contribute to or cause his death.  In doing so, the physician referenced supporting clinical data and provided a cogent explanation concerning the rationale for the opinion provided.  As discussed, the physician noted that the main treatment during the Veteran's in-patient stay was for dementia, which eventually resulted in decreased oral intake and periods of unresponsiveness.  The Veteran was not regularly treated for low back problems and, to the extent that acetaminophen was prescribed for back problems, that medication prescribed for his back did not cause heart problems.  The physician discussed the medication prescribed near the end of the Veteran's life, but indicated that such was given for agitation rather than for back pain.  The Board recognizes that the above opinions did not expressly opine as to whether the Veteran's service-connected disabilities rendered him materially less capable of resisting the effects of the actual disease primarily causing his death.  In context, however, given the discussion of limited treatment for musculoskeletal problems with (at most) prescription of acetaminophen and the explicit attribution of the Veteran's death to decreased oral intake due to dementia it is clear that the physician rejected any assertion that the Veteran's low back disability rendered him materially less capable of resisting the effects of the dementia with decreased oral intake primarily causing his death.  The Board finds these conclusion compelling and of significantly greater weight than the unsupported attribution in the death certificate indicating that the Veteran's low back disability was a contributing factor in his death.  Thus, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities or medications taken for those disabilities were a contributory cause of his death.

In reaching that decision, the Board has considered the arguments of the appellant's representative in August 2010 that pursuant to the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010) that the September 2009 and June 2010 VA opinions were inadequate because the opinion provider did not contact the physician who signed the death certificate to obtain a rationale for listing the spinal disc condition as a contributory cause of death.  The Board disagrees.  In Jones, the Court discussed the need for a VA examiner or opinion provider to have considered all procurable and assembled data prior to providing an opinion as to the etiology of any disability.  The Court did not, however, indicate that such data would include requesting an as yet unwritten rationale from any or all individuals who had suggested a link between a disability and military service or, in this case, between a service-connected disability and a veteran's death.  Such a requirement would essentially obviate the need for providing medical examinations or obtaining medical opinions under 38 C.F.R. § 3.159(c)(4) and clearly was not the intention of the Court in Jones. 

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected disabilities or medications prescribed for those disabilities.  However, the most probative medical evidence of record does not support these contentions.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements that the Veteran's service-connected disabilities or medications prescribed by those disabilities contributed to his death or that his service-connected disabilities rendered him less capable of resisting the effects of other diseases that primarily caused his death are substantially outweighed by the conclusions of the September 2009 and June 2010 VA physician's opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


